Citation Nr: 0927307	
Decision Date: 07/22/09    Archive Date: 07/30/09

DOCKET NO.  07-24 960	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim for entitlement to service connection for bilateral 
pes planus (claimed as flat feet). 


REPRESENTATION

Appellant represented by:	Wisconsin Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. Murray, Associate Counsel
INTRODUCTION

The Veteran served on active duty from April 1978 to June 
1978. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Milwaukee, Wisconsin (RO).  In that rating decision, the RO 
declined to reopen the previously denied claim for service 
connection for bilateral pes planus.

As a matter of history, it is noted that in a June 1999 
rating decision, the RO denied the claim for service 
connection for bilateral pes planus, because the 
preponderance of the evidence did not show that the severity 
of the Veteran's pes planus was increased by his service.  
The Veteran appealed.  In December 2001, the Board remanded 
for additional development.  In May 2003, the Board denied 
the claim for service connection.  The Veteran did not 
appeal, and for this reason, the May 2003 Board decision 
became final.  In May 2006, the Veteran sought to reopen the 
claim. 

While the November 2006 RO decision declined to reopen the 
matter, for purposes of establishing jurisdiction, the Board 
is required to make a decision in the first instance as to 
whether new and material evidence was received warranting the 
reopening of this matter.  See Barnett v.  Brown, 83 F.3d 
1380 (Fed. Cir 1996).  The Board has recharacterized the 
issue accordingly to reflect the procedural status of the 
previously denied claim.


FINDINGS OF FACT

1.  In a May 2003 decision, the Board denied the claim of 
service connection for bilateral pes planus, because the 
preponderance of the evidence did not show an increase in 
severity during his service.  The Veteran did not appeal that 
decision, and it became final. 

2.  None of the additional pertinent evidence received since 
the May 2003 Board decision relates to an unestablished fact 
(aggravation of the Veteran's bilateral pes planus during 
service) necessary to substantiate the claim, or raises a 
reasonable possibility of substantiating that claim.  


CONCLUSIONS OF LAW

1.  The Board's May 2003 decision that denied the claim of 
service connection for bilateral pes planus became final.  38 
U.S.C.A. §§ 5107, 7104 (West 2002); 38 C.F.R. §§ 20.1100, 
20.1104 (2008).

2.   Since the Board's May 2003 decision, VA has not received 
any new and material evidence to reopen the claim for service 
connection for bilateral pes planus.  38 U.S.C.A. § 5108 
(West 2002); 38 C.F.R. §§ 3.156(a), 20.1100 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

1.  VA's Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs has 
a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  

VA is required to notify the Veteran of the information and 
evidence not of record that is necessary to substantiate the 
claim.  VA will inform the Veteran of the type of information 
and evidence that VA will seek to provide, and of the type of 
information and evidence, the Veteran is expected to provide.  
38 C.F.R. § 3.159(b).  VA must provide such notice to the 
Veteran prior to an initial unfavorable decision on a claim 
for VA benefits by the agency of original jurisdiction (AOJ), 
even if the adjudication occurred prior to the enactment of 
the VCAA.  See Pelegrini v. Principi, 18 Vet. App. 112, 119-
120 (2004).  These VCAA notice requirements apply to all 
elements of a claim for service connection, so VA must 
specifically provide notice that a disability rating and an 
effective date will be assigned if service connection is 
awarded.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006). 

In the context of a claim to reopen, in addition to the 
general notice for the underlying service connection claim, 
the VCAA requires that the Secretary look at the bases for 
the denial in the prior decision and to provide the Veteran 
with a notice letter that describes what evidence would be 
necessary to substantiate the unestablished element(s) 
required to award service connection.  Kent v. Nicholson, 20 
Vet. App. 1, 9 (2006).  The Veteran must also be notified of 
what constitutes both "new" and "material" evidence 
pertaining to the unestablished element(s) in order to reopen 
the previously denied claim.  Id. 

In this case, VA satisfied the notification requirements of 
the VCAA by the way of a June 2006 letter to the Veteran.  In 
that letter, the RO advised the Veteran of the basis for the 
previous denial of the claim, and of what types of evidence 
constituted both "new" and "material" evidence that was 
necessary to reopen the denied claim.   Also, the RO 
identified for the Veteran the types of evidence needed in 
order to substantiate his claim of service connection for 
bilateral pes planus.  In addition, the RO noted what 
evidence and information the Veteran was required to provide, 
and what evidence and information that VA was required to 
provide. 

Based on the evidence received, the RO re-adjudicated the 
Veteran's claim in November 2006.  As noted above, the RO 
declined to reopen it.  The Veteran was notified of the 
decision, and he submitted a notice of disagreement in March 
2007.   The Veteran was provided with a statement of case in 
July 2007 and a supplemental statement of the case in March 
2008.

On review of the claim file, it appears that the Veteran has 
been provided with sufficient notification, and he has been 
given every opportunity to submit evidence and argument in 
support of his claims and to respond to VA notices.  Under 
these circumstances, the Board has determined that the 
notification requirements of the VCAA have been satisfied.  

Regarding VA's duty to assist, for claims to reopen received 
on or after August 29, 2001, VA has the duty to request 
records from Federal and non-federal agency sources if 
identified by the claimant.  38 C.F.R. § 3.159(c)(1)-(3).  
The Board finds that VA has made reasonable efforts to obtain 
relevant records adequately identified by the Veteran.  
Specifically, the information and evidence that have been 
associated with the claim file consist of the Veteran's 
service medical records, post-service VA and private medical 
records, and other pertinent documents discussed below.  

The Board notes that the Veteran submitted an incomplete VA 
Form 21-4142, Authorization and Consent to Release 
Information, for Wisconsin Department of Vocational 
Rehabilitation (DVR), in order for VA to obtain a 1993 and/or 
1994 evaluation report for the Veteran's bilateral pes planus 
disability.  The Veteran noted that the purpose of the 
evaluation was to determine whether the Veteran was eligible 
for admission into the DVR program at that time.  On the VA 
Form 21-4142, the Veteran failed to provide a complete 
address for DVR, and the RO unable to obtain the requested 
information.  The Board notes that the DVR evaluation report 
is not relevant to the issue before the Board in this matter 
(whether there was an increase in severity of the Veteran's 
pes planus during service).  Rather, the DRV evaluation 
report would reflect the level of severity of the Veteran's 
disability on the date of the 1993/1994 evaluation, and not 
the severity of his disability during service or within one 
year of service. 

For the foregoing reasons, the Board therefore finds that VA 
has satisfied its duty to notify and its duty to assist 
pursuant to the VCAA.  See 38 U.S.C.A. §§ 5102 and 5103 (West 
2002 & Supp. 2006); 38 C.F.R. §§ 3.159(b), 20.1102 (2006); 
Pelegrini, supra; Quartuccio v. Principi, 16 Vet. App. 183 
(2002).



2.  Application to Reopen the Claim Based on New and Material 
Evidence

The Veteran seeks to reopen a claim of service connection for 
a bilateral pes planus.  In May 2006, the Veteran initiated 
the current claim on appeal.  In a November 2006 rating 
decision, the RO declined to reopen the claim because new and 
material evidence had not been received.

The Veteran's claim for service connection was previously 
denied by the RO and the Board.  In a June 1999 rating 
decision, the RO denied service connection.  The Veteran 
perfected an appeal to the Board.  In December 2001, the 
Board remanded the claim for further development, and in a 
May 2003 decision, the Board denied the Veteran's appeal.  
The Board's May 2003 decision affirmed the June 1999 rating 
decision, and that rating decision is, thereby, subsumed by 
the appellate determination of the Board.  38 C.F.R. § 
20.1104 (2008).  The Veteran did not appeal, and the Board's 
May 2003 decision became final.  38 C.F.R. § 20.1100 (2008).

VA may reopen and review a claim that has been previously 
denied if new and material evidence is submitted by or on 
behalf of the Appellant.  38 U.S.C.A. § 5108; 38 C.F.R. 
§ 3.156(a); see also Hodge v. West, 155 F.3d 1356 (Fed. Cir. 
1998).  Before reaching the underlying claim of entitlement 
to service connection, the Board must first determine whether 
new and material evidence has been presented to establish its 
jurisdiction to review the merits of the previously denied 
claim.  See Barnett v. Brown, 83 F. 3d 1380 (Fed. Cir. 1996). 

Under current VA law, "new" evidence is defined as evidence 
that has not been previously submitted to the agency decision 
makers; and "material" evidence is defined as evidence 
that, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  38 C.F.R. § 3.156.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last final denial of 
the claims sought to be reopened, and it must raise a 
reasonable possibility of substantiating the claim.  Id.  

VA is required to first review the evidence submitted since 
the last final disallowance of a claim on any basis for its 
newness and materiality.  See Evans v. Brown, 9 Vet. App. 273 
(1996).  The evidence received subsequent to the last final 
decision in this case is presumed credible for the purposes 
of reopening a claim unless it is inherently false or untrue, 
or it is beyond the competence of the person making the 
assertion.  Duran v. Brown, 7 Vet. App. 216, 220 (1995).   

A review of the applicable law pertaining to service 
connection is helpful in determining whether the Veteran has 
submitted any new and material evidence.  In general, service 
connection will be granted for a disability resulting from an 
injury or disease incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110 (West 2002); 38 C.F.R. 
§ 3.303(a) (2008).  

A veteran is presumed to be in sound condition when examined 
and accepted into service except for defects or disorders 
noted at that time.  38 U.S.C.A. § 1111 (West 2002).  Here, 
the presumption of soundness does not apply.  On the 
Veteran's January 1978 enlistment examination report, the 
examiner noted mild pes planus - establishing that the 
Veteran's condition pre-existed service. 

In order for a pre-existing injury or disease to be 
considered to have been aggravated by service, there must be 
evidence of an increase in disability during such service, 
unless there is a specific finding that the increase in 
disability is due to the natural progress of the disease.  
38 C.F.R. § 3.306(a) (2008).  Aggravation may not be conceded 
where the disability underwent no increase in severity during 
service on the basis of all the evidence of record pertaining 
to the manifestations of the disability prior to, during and 
subsequent to service.   See 38 C.F.R. § 3.306(b). 

Evidence of record at the time of the last final decision, 
the May 2003 Board decision, consisted of the Veteran's 
service treatment records; private treatment records from 
Kemp Clinic Chiropractic dated 1991 to 1992; private 
treatment records from Dr. John P. Krebsbach at the Foot and 
Ankle Health Center dated December 1998 to September 2001, 
including three private medical statements dated October 
1999, January 2000, June 2000 and September 2001; private 
treatment records from Dr. Mohammad Q. Khan, including two 
private medical statements dated January 2000 and January 
2002; VA examination reports dated September 2000 and May 
2002; and the Veteran's testimony in a December 1999 Decision 
Review Officer Hearing and in an August 2001 hearing before 
the Travel Board section of the Board. 

The Veteran's January 1978 enlistment examination showed that 
he had a pre-existing condition of mild pes planus; however, 
the subsequent service treatment records did not show any 
other complaint or treatment of any foot related disorder 
during the brief period of the Veteran's service 
(approximately 40 days).  In both the December 1999 DRO 
hearing and the August 2001 Board hearing, the Veteran 
testified that he had been receiving treatment for pes planus 
by Dr. Caimacon from 1978 to 1998, and that he was currently 
being treated by his predecessor Dr. Khan.  

At the time of the last final decision in May 2003, the 
record also contained the medical nexus opinions provided by 
four healthcare providers - two favorable opinions (Dr. 
Krebsbach's and Dr. Khan's) and two unfavorable opinions 
(September 2000 VA examiner's and May 2002 VA examiner's) - 
on whether the Veteran's bilateral pes planus was aggravated 
by his period of service.  Dr. Krebsbach provided a favorable 
nexus opinion that the Veteran's service (although brief) 
aggravated his pes planus.  See January 2000, June 2000 and 
September 2001 letters from Dr. Krebsbach.  Dr. Khan provided 
an opinion that the Veteran's disability had been worsened by 
prolonged standing and walking, however, Dr. Khan did not 
indicate whether the Veteran's disability was aggravated by 
his period of service.  The September 2000 VA examiner found 
that there was no correlation between the Veteran's current 
symptomatology and the short period of time that he was in 
service (the VA examiner incorrectly sited the Veteran's 
period of service as only 28 days).  The May 2002 VA examiner 
provided an unfavorable nexus opinion that was based on the 
more accurate number of days that the Veteran was in service, 
and specifically stating that "there is absolutely no 
relationship with any type of symptoms this patient has with 
his feet and his short duty of 39 days of active duty."  The 
Board then considered and weighed the probative value of the 
medical opinions and found the unfavorable opinion from the 
May 2002 VA examiner to be the most probative of record.  The 
Board denied the claim for service connection for bilateral 
pes planus because the preponderance of the evidence did not 
show an increase in severity of the Veteran's condition 
during his period of service.   

In order for the Board, in the current appeal, to reopen the 
Veteran's claim for service connection for bilateral pes 
planus, the Board must find that there is some new and 
material evidence submitted since the last final decision in 
May 2003.   To be "new", this evidence must not be 
redundant of that which was already on file in 2003.  To be 
"material", this new evidence must relate to an 
unestablished fact necessary to substantiate the claim.  
Here, evidence related to that unestablished fact would be 
evidence which shows an increase in severity of the Veteran's 
disability during service.  Consequently, new and material 
evidence in this regard would have to relate to information 
that showed a worsening of the Veteran's disability while he 
was in service.  Finally, this new and material evidence must 
raise a reasonable possibility of substantiating the claim. 

The evidence added to the claim file since the May 2003 Board 
decision, consists of: a September 2006 private treatment 
record from Dr. Krebsbach; December 2007 and January 2008 
letters from Dr. Khan; a January 2008 letter from Dr. Richard 
Kemp of Kemp Clinic of Chiropractic; a May 2001 Board 
decision pertaining to another veteran who claimed service 
connection for bilateral pes planus; the Veteran's testimony 
at an April 2009 hearing before the undersigned Veterans Law 
Judge; and May 2009 VA treatment records from VA Medical 
Center in Milwaukee (VAMC).  

The Veteran's testimony during the April 2009 Travel Board 
hearing does not provide any new evidence to reopen the claim 
for service connection.  The Veteran's testimony was 
cumulative of his previous testimony in the December 1999 DRO 
hearing and the August 2001 Board hearing. 

The additional treatment records from Dr. Krebsback and VAMC 
are not material evidence that is necessary to reopen the 
claim.  These records only report the current level of 
severity of the Veteran's disability, and do not show that 
the Veteran's pes planus increased in severity due to 
service.  The December 2007 letter from Dr. Khan also only 
reports the Veteran's current symptomatology.  Additionally, 
the January 2008 letter from Dr. Kemp shows that the Veteran 
was treated for a cervical spine injury, lumbar sprain and 
shoulder sprain.  This letter does not refer to any treatment 
related to the Veteran's feet, and as such, it is not 
material evidence to reopen the claim.  

The January 2008 letter from Dr. Khan also does not 
constitute new and material evidence to reopen the Veteran's 
claim.  In the January 2008 letter, Dr. Khan reported that 
John Perry had been his patient since 1998, and prior to 
that, Dr. Khan's predecessor Dr. Caimacon treated the 
Veteran.  Dr. Khan reported that a review of the Veteran's 
records while he was being treated by Dr. Caimacon showed 
that the Veteran was frequently prescribed a soma compound 
for his chronic back and feet pain.  Dr. Khan attached a 
pharmaceutical description of the soma compound tablets, and 
it shows that the drug is commonly used as a muscle relaxant 
and analgesic combination to relieve painful muscle 
conditions.  The name of medication that the Veteran was 
prescribed is "new" information, however, the Veteran had 
already testified that he had been treated for the pain 
related to his disability by Dr. Caimacon since 1978.  The 
January 2008 letter from Dr. Khan only confirms the Veteran's 
previous testimony, and therefore, it contains only 
cumulative evidence. 

Turning to the May 2001 Board decision pertaining to the 
claim of another veteran, the Board cannot accept the prior 
Board decision as new and material evidence in the instant 
matter.  The facts and findings in the prior Board decision 
pertain to that veteran's case and not to the case at hand.  
It appears that in the prior Board decision, another Veterans 
Law Judge found that the preponderance of the evidence in 
that case showed that the veteran's bilateral pes planus had 
increased in severity during that veteran's service, even 
though both of that veteran's entrance and separation 
examination showed mild pes planus.  The finding in that 
prior Board decision, however, is based on all the evidence 
associated with the record of that veteran in that other 
appeal.  The finding of another judge, based on evidence from 
another case - evidence that is not in the claims file for 
the veteran at the heart of this decision, is not evidence in 
the instant case.  Further, any finding made in that prior 
Board decision pertains only to the veteran who submitted 
that appeal.  As such, the other Board decision is not new 
and material evidence in this case.

After a careful review of the claim file, the Board finds 
that since the last final decision in May 2003, no new and 
material evidence has been received to reopen the Veteran's 
claim.  The newly received evidence in this case does not 
pertain to the unestablished fact (some increase in severity 
of the Veteran's pes planus during his period of service) 
necessary to establish this claim.  The new medical evidence 
stresses the current severity of the Veteran's disability, 
but it provides nothing as to the severity of the disability 
during service.  The sole piece of evidence that addresses 
the Veteran's disability shortly after his discharge from 
service is cumulative, and in that sense, it only confirms 
the Veteran's previous testimony. 

Based on the foregoing, the Board finds that new and material 
evidence has not been received and the matter may not be 
reopened.  See 38 C.F.R. § 3.156. 


ORDER

New and material evidence not having been received, the claim 
of service connection for bilateral pes planus is not 
reopened, and service connection remains denied.


____________________________________________
DENNIS F. CHIAPPETTA 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


